Exhibit 99.1 ARCA Biopharma announces first quarter 2016 financial results and provides business updatE Westminster, CO, May 11, 2016 – ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company developing genetically-targeted therapies for cardiovascular diseases, today reported financial results for the quarter ended March 31, 2016, and provided a business update. “We are grateful for the continuing support of the physicians, clinical investigators and patients participating in the GENETIC-AF trial evaluating GencaroTM as potentially the first genetically-targeted treatment for atrial fibrillation,” commented Dr. Michael Bristow, ARCA’s President and CEO. “Last month we reached the halfway mark in enrollment to have a sufficient number of patients for the DSMB Phase 2B interim efficacy analysis, the outcome of which we expect in the second quarter of 2017. This analysis will provide the foundation for the decision whether or not to proceed to the Phase 3 portion of the GENETIC-AF trial. This is an important step for the Gencaro development program, which, if successful, may address an unmet medical need for new atrial fibrillation treatments that have fewer side effects than currently available therapies and are more effective in heart failure patients with reduced ejection fraction.” First Quarter 2016 Summary Financial Results
